Citation Nr: 0334414	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1948 to 
February 1952.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from an October 2001 rating action of the RO which 
granted service connection and assigned a 30 percent 
disability evaluation for PTSD, effective June 7, 2001.  A 
notice of disagreement (NOD) was received from the veteran's 
representative in January 2002, and a statement of the case 
(SOC) was issued in March 2002.  A substantive appeal was 
received from the veteran in July 2002.  

As the claim for a higher initial evaluation for service-
connected PTSD involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.	 All notification and development action needed to 
fairly adjudicate the claim on appeal has been accomplished.

2.	 Since the June 7, 2001 effective date of the grant of 
service connection, the veteran's PTSD has been manifested, 
primarily, by depression, sleep disturbance (to include 
nightmares), flashbacks, avoidance of crowds and most social 
situations, panic attacks, and chronic irritability; these 
symptoms reflect occupational and social impairment, with 
deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial 70 percent rating for PTSD, from 
June 7, 2001, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

Through the October 2001 rating decision, the March 2002 
statement of the case (SOC), and a June 2001 letter from the 
RO, the veteran and his representative have been notified of 
the law and regulations governing the claim, the evidence 
that has been considered in connection with his appeal, and 
the bases for the denial of the claim.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  

Additionally, in the June 2001 letter, the RO requested that 
the veteran provide evidence in support his claim, or 
information and, if necessary, authorization to enable VA to 
obtain outstanding pertinent medical records.  Thus, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA, has also been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)). 

The Board also finds no violation of the notification 
provisions of 38 U.S.C.A. § 5103(b)(1), pertaining to VA 
request for information and evidence, that affects the 
outcome of the decision in this case.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case, although the June 2001 
letter from the RO requested that the veteran submit 
additional evidence and/or information within 60 days of the 
date of the letter, the veteran also was given notice of the 
one year period to submit the evidence.  Significantly, in 
response to the RO's letter, in July 2001, the veteran 
reiterated his claim and submitted a signed VA Form 21-4142 
authorizing the RO to obtain treatment records from a private 
physician.  The RO subsequently requested, and received, all 
outstanding medical records from that physician.  Under these 
circumstances, the Board finds that the RO's actions in this 
case are not inconsistent with 38 U.S.C.A. § 5103.

Additionally, the Board also finds that all necessary 
development has been accomplished.  The veteran has submitted 
medical evidence in support of his claim, and the RO has 
undertaken reasonable and appropriate efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claim, to include obtaining VA outpatient clinical 
records, requesting medical records from treating physicians 
or providers whom the veteran had identified and provided 
signed authorization, and arranging for the veteran to 
undergo a VA examination in October 2001.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate the existence of, 
any additional evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

II.  Background

In the October 2001 rating action presently on appeal, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating, effective June 7, 2001.  VA treatment records 
considered at that time detail treatment afforded to the 
veteran for a variety of ailments, including psychiatric, 
dermatological, podiatric, and urological conditions, as well 
as for Tourette's Syndrome.  

A June 2001 psychiatric consultation with both the veteran 
and his wife included their report that the veteran was more 
withdrawn, antisocial, and irritable since a recent decrease 
in the dosage of his medication.  The veteran was also 
uncomfortable with visitors to their home, and preferred to 
spend his time only with his wife.  The veteran has 
additionally experienced chronic irritability.  During the 
consultation, the veteran was engaging, and relaxed without 
gross lability.

The veteran underwent VA psychiatric examination in October 
2001; at that time, his pertinent history was reviewed.  The 
examiner noted that, since his return from service, the 
veteran had continually had nightmares and night terrors.  He 
also had a history of violent outbursts and irritability, 
with a suicide attempt approximately 20 years ago.  The 
veteran had been employed as a licensed practical nurse, but 
was presently retired.  

On mental status examination, the examiner noted that the 
veteran had a history of assaultiveness and suicide attempts.  
The examiner noted that the veteran functions "pretty much 
in the house" under the supervision of his wife.  The 
veteran had some impairment of his thought processes, and was 
easily confused.  He has no delusions or hallucinations.  No 
suicidal or homicidal thoughts at this time.  He has short-
term and long-term memory loss.  He maintained minimal 
personal hygiene with the assistance of his wife.  The 
veteran suffered from depression, and experienced panic 
attacks approximately once per week.  His affect was 
restricted, he avoids most social occasions and is "pretty 
much housebound."  The psychiatric examiner further 
described the veteran as "totally socially disabled and 
totally vocationally disabled."  The veteran however, did 
not suffer delusions or hallucinations, and his impulse 
control was intact.  The examiner also assigned a Global 
Assessment of Functioning (GAF) score of 40.

III.  Analysis

The veteran contends that his service-connected PTSD is more 
severe than the current rating, assigned following the 
initial grant of service connection in the rating action on 
appeal, indicates.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD has been rated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

The medical evidence of record indicates that, prior to the 
June 7, 2001 effective date of the grant of service 
connection, the veteran's PTSD had been manifested, 
primarily, by depression, sleep disturbance (to include 
nightmares), flashbacks, avoidance of crowds and most social 
situations, panic attacks, and chronic irritability.  These 
symptoms continued and moreover appeared to increase in 
severity, as indicted by the October 2001 psychiatric 
examination subsequent to the effective date of the grant of 
service connection.  The veteran's symptoms overall reflect 
occupational and social impairment with deficiencies in most 
areas.  

Considering such evidence in light of the criteria noted 
above, and affording the veteran the benefit of the doubt 
(see 38 C.F.R. § 3.102), the Board finds that, since the 
effective date of the grant of service connection, the 
veteran's psychiatric symptoms have more nearly approximated 
the criteria for the 70 percent rating-that is, his symptoms 
are indicative of occupational and social impairment with 
deficiencies in most areas.  

However, at no point since the effective date of grant of 
service connection has the veteran's PTSD met the criteria 
for at least the next higher, 100 percent, evaluation under 
Diagnostic Code 9411.  As noted above, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to certain symptoms; however, the Board finds that those 
delineated symptoms are not characteristics of the veteran's 
disability.  The veteran has not been found to have gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
or persistent danger of hurting self or others; nor has he 
been shown to experience other symptoms characteristic of the 
100 percent rating.  The extent and severity of the 
depression, sleep disturbances and flashbacks suffered by the 
veteran are more characteristic of the criteria for the 70 
percent rating.  Moreover, the statement from the report from 
the October 2001 psychiatric examination that the veteran 
"is totally socially disabled and totally vocationally 
disabled" does not on its own support a rating of 100 
percent, as the rating determination for a psychiatric 
disorder is to be based, amongst other factors, upon "the 
frequency, severity, and duration of psychiatric symptoms," 
38 C.F.R. § 4.126(a), and as mentioned above, the veteran's 
symptoms are clearly indicative of a 70 percent and not a 100 
percent level of disability.  Also under 38 C.F.R. §4.126(a), 
a "rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination."  
(Emphasis added).  Hence, the Board determines that the 
veteran's symptoms more closely approximate the criteria for 
a 70 percent rating.  

The Board also emphasizes that the GAF provides no basis for 
assignment of the maximum 100 percent evaluation in this 
case.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

In this case, the veteran has been assigned a GAF score of 
40.  According to the DSM-IV, a GAF score of 31 to 40 
suggests that psychiatric disability is manifested by some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  The 
Board recognizes that the GAF scores assessed during the 
course of the appeal are considered reflective of serious to 
major impairment; however, this score is not consistent with 
the total occupational and social impairment associated with 
a 100 percent rating.  For example, the veteran has not been 
shown to have suicidal ideation, grossly inappropriate 
behavior, or persistent delusions and hallicunations.  The 
veteran does not have many friends, but is still involved 
with his family.  In short, the GAF score assigned is 
entirely consistent with the veteran's evaluation at a 70 
percent rating.

Finally, the Board notes that the record does not present 
evidence sufficient to invoke the procedures for assignment 
of any higher evaluation on an extra-schedular basis (beyond 
that contemplated in 70 percent evaluation assigned herein), 
results in repeated hospitalization, or is otherwise so 
exceptional or unusual as to render application of the 
regular schedular standards impractical.  See 38 C.F.R. 
§ 3.321(b)(1).  

For all the foregoing reasons, the Board finds that, since 
the effective date of the grant of service connection, the 
veteran's overall disability picture, as reflected in the 
pertinent medical evidence of record, meets the criteria for 
70 percent, but no higher, rating.  


ORDER

An initial 70 percent evaluation for service-connected PTSD, 
from June 7, 2001, is granted, subject to the law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



